80111: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16707: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80111


Short Caption:SATICOY BAY, LLC SER. 34 INNISBROOK VS. THORNBURG MORTG. SEC. TR. 2007-3Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A710161Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/03/2019 / Chapin, PatrickSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/05/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeSFR Investments Pool 1, LLCJacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						


AppellantSaticoy Bay, LLC Series 34 InnisbrookChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Chet A. Glover
							(Former)
						
							(Roger P. Croteau & Associates, Ltd.)
						Timothy E. Rhoda
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentFrank TimpaTravis D. Akin
							(Lin Law Group)
						Bryan Naddafi
							(Avalon Legal Group LLC)
						Elena Nutenko
							(Avalon Legal Group LLC)
						


RespondentLas Vegas Valley Water DistrictGregory J. Walch


RespondentMadelaine TimpaTravis D. Akin
							(Lin Law Group)
						Bryan Naddafi
							(Avalon Legal Group LLC)
						Elena Nutenko
							(Avalon Legal Group LLC)
						


RespondentRed Rock Financial Services, LLCDavid R. Koch
							(Koch & Scow, LLC)
						Steven B. Scow
							(Koch & Scow, LLC)
						Daniel G. Scow
							(Koch & Scow, LLC)
						


RespondentRepublic ServicesDrew J. Starbuck
							(Williams Starbuck)
						Donald H. Williams
							(Williams Starbuck)
						


RespondentSpanish Trail Master AssociationSean L. Anderson
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Ryan D. Hastings
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						


RespondentThornburg Mortgage Securities Trust 2007-3Thera A. Cooper
							(Former)
						
							(Clark Hill Strasburger)
						Scott R. Lachman
							(Former)
						
							(Akerman LLP/Las Vegas)
						Aaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Gary E. Schnitzer
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						Vanessa M. Turley
							(Troutman Pepper Hamilton Sanders LLP/Las Vegas)
						


RespondentTimpa TrustTravis D. Akin
							(Lin Law Group)
						Bryan Naddafi
							(Avalon Legal Group LLC)
						Elena Nutenko
							(Avalon Legal Group LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


12/02/2019Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 22551. (SC)


12/02/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-48647




12/02/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-48649




12/03/2019Notice/IncomingFiled Notice of Appearance (Ariel E. Stern, Melanie D. Morgan and Scott R. Lachman of Akerman LLP, as counsel for Respondent Thornburg Mortgage Securities Trust 2007-3. (SC)19-48961




12/03/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Patrick N. Chapin. (SC).19-48969




12/05/2019Notice/IncomingFiled Notice of Appearance (Bryan Naddafi and Elena Nutenko of Avalon Legal Group LLC as co-counsel for Frank Timpa, Madelaine Timpa, and Timpa Trust). (SC)19-49332




12/23/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-51933




12/23/2019Docketing StatementFiled Docketing Statement Civil Appeals (Exhibits). (SC)19-51936




01/09/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for Friday, April 17, 2020, at 9:30 AM. (SC)20-01165




03/04/2020Notice/IncomingFiled Notice of Disassociation (Thera A. Cooper is no longer associated with the law firm of Akerman LLP). (SC)20-08735




04/03/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: May 28, 2020, at 9:30 AM. (SC)20-12770




05/11/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: June 30, 2020, at 9:30 AM. (SC)20-17738




05/12/2020MotionFiled Respondent Spanish Trail Master Association's Motion to Dismiss Appeal. (SC).20-18075




05/18/2020Notice/IncomingFiled Notice of Appearance (Chet Glover as counsel for the Appellant). (SC).20-18852




05/18/2020Notice/IncomingFiled Notice of Appearance (Chris Brenner as counsel for Appellant). (SC).20-18856




05/19/2020MotionFiled Appellant's Opposition to Respondent Spanish Trail Master Association's Motion to Dismiss Appeal. (SC)20-18995




05/19/2020MotionFiled Respondent Red Rock Financial Services' Joinder to Respondent Spanish Trail Master Association's Motion to Dismiss Appeal. (SC)20-19034




05/26/2020MotionFiled Respondent Spanish Trail Master Association's Reply in Support of Motion to Dismiss Appeal. (SC).20-19877




06/02/2020Order/ProceduralFiled Order Denying Motion.  Respondent Spanish Trail Master Association has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction. Respondent Red Rock Financial Services, LLC, has filed a joinder to the motion.  Appellant has opposed the motion.   We deny the motion.  This denial is without prejudice to respondents' right to renew the motion, if necessary, upon completion of settlement.  (SC)20-20692




06/03/2020Settlement Order/ProceduralFiled Order. The settlement judge shall file the Final Settlement Program Status Report by July 1, 2020. (SC).20-20884




06/30/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-24258




07/10/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-25533




07/16/2020MotionFiled Respondent Thornburg Mortgage Securities Trust 2007-3'S Motion to Dismiss Appeal. (SC)20-26221




07/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opposition to Thornburg Mortgage Securities Trust 2007-3's Motion to Dismiss due: August 8, 2020. (SC).20-26601




07/22/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Transcript Request Form due:  August 7, 2020.  (SC)20-26748




07/31/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/03/18, 11/06/18, 06/11/19, 08/06/19, 08/13/19, 10/10/19, 10/29/19 and 12/17/19.  To Court Reporter: Kerry Esparza. (SC)20-27926




08/03/2020MotionFiled Stipulation Regarding Survival of the Deed of Trust and Withdrawal of Motion to Dismiss Appeal. (SC)20-28262




08/12/2020Order/ProceduralFiled Order.  Appellant and respondent Thornburg Mortgage Securities Trust 2007-3 have filed a stipulation to withdraw Thornburg's motion to dismiss filed on July 16, 2020.  The stipulation is approved.  This court will take no action in regard to Thornburg's motion to dismiss.  (SC)20-29705




09/04/2020Notice/IncomingFiled Notice of Disassociation (Chet A. Glover is no longer associated with the law firm of Roger P. Croteau & Associates, Ltd.). (SC)20-32822




09/24/2020MotionFiled Respondent Spanish Trail Master Association's Renewed Motion to Dismiss Appeal.  (SC)20-35272




09/29/2020MotionFiled Respondent Red Rock Financial Services' Joinder to Respondent Spanish Trail Master Association's Renewed Motion to Dismiss Appeal. (SC)20-35708




09/29/2020MotionFiled Stipulation to Extend Time to Respond to Renewed Motion to Dismiss Appeal (First Request). (SC)20-35792




10/01/2020Order/ProceduralFiled Order. The stipulation for an extension of time for appellant to file a response to the motion to dismiss is approved.  NRAP 26(b)(2).  Appellant's response to the motion to dismiss due: October 15, 2020. (SC)20-36079




10/08/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix.  (SC)20-37045




10/09/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until November 23, 2020, to file and serve the opening brief and appendix.  (SC)20-37102




10/12/2020TranscriptFiled Notice from Court Reporter.  Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 07/03/18. (SC)20-37412




10/15/2020MotionFiled Appellant's Opposition to Respondent Spanish Trail Master Association's Renewed Motion to Dismiss Appeal. (SC)20-37979




10/19/2020TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 07/03/18, 11/06/18, 06/11/19, 08/06/19, 08/13/19, 10/10/19, 10/29/19 and 12/17/19. (SC)20-38256




10/22/2020MotionFiled Stipulation Extending Time 30 Days for Filing Respondent Spanish Trail Master Association's Reply in Support of Renewed Motion to Dismiss Appeal. (SC)20-38791




10/26/2020Order/ProceduralFiled Order Approving Stipulation. Respondent Spanish Trail shall have until November 23, 2020, to file and serve a reply. (SC)20-39170




11/20/2020MotionFiled Second Stipulation Extending Time for Filing Respondent Spanish Trail Master Association's Reply in Support of Renewed Motion to Dismiss Appeal. (SC)20-42525




11/23/2020AppendixFiled Joint Appendix Volume 1. (SC)20-42663




11/23/2020AppendixFiled Joint Appendix Volume 2. (SC)20-42664




11/23/2020AppendixFiled Joint Appendix Volume 3. (SC)20-42666




11/23/2020AppendixFiled Joint Appendix Volume 4. (SC)20-42667




11/23/2020AppendixFiled Joint Appendix Volume 5. (SC)20-42669




11/23/2020AppendixFiled Joint Appendix Volume 6. (SC)20-42670




11/23/2020AppendixFiled Joint Appendix Volume 7. (SC)20-42672




11/23/2020AppendixFiled Joint Appendix Volume 8. (SC)20-42674




11/23/2020AppendixFiled Joint Appendix Volume 9. (SC)20-42675




11/23/2020AppendixFiled Joint Appendix Volume 10. (SC)20-42676




11/23/2020AppendixFiled Joint Appendix Volume 11. (SC)20-42677




11/23/2020AppendixFiled Joint Appendix Volume 13. (SC)20-42678




11/23/2020AppendixFiled Joint Appendix Volume 12. (SC)20-42679




11/23/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief (Second Request). (SC)20-42710




11/24/2020Order/ProceduralFiled Order.  Spanish Trail Master Association have until December 7, 2020, to file and serve a reply.  The briefing schedule in this appeal shall be suspended pending further order of this court.  Appellant's motion for an extension of time to file the opening brief is denied as moot.  (SC)20-42843




12/07/2020MotionFiled Respondent Spanish Trail Master Association's Reply in Support of Renewed Motion to Dismiss Appeal. (SC)20-44270




12/16/2020Order/ProceduralFiled Order Denying Renewed Motion to Dismiss and Reinstating Briefing. Appellant's opening brief due: 30 days. (SC)20-45491




01/15/2021MotionFiled Respondent's Motion to Extend Time to File Opening Brief (Third Request). (SC)21-01550




01/22/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: January 29, 2021. (SC)21-02031




01/29/2021BriefFiled Appellant's Opening Brief. (SC)21-02947




02/08/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  SFR Investments Pool 1 LLC shall have until February 19, 2021, to file and serve a motion to proceed as amicus curiae and the amicus curiae brief.  (SC)21-03725




02/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents Frank Timpa, Madelaine Timpa, and Timpa Trust shall have until March 15, 2021, to file and serve their answering brief.  (SC)21-04275




02/19/2021MotionFiled Motion for Leave to File Amicus Curiae Brief in Support of Appellant's Opening Brief. (SC)21-05083




02/19/2021BriefFiled Brief of Amicus Curiae SFR Investments Pool 1, LLC in Support of Appellant's Opening Brief. (SC)21-05084




02/24/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Frank Timpa, Madelaine Timpa, and Timpa Trust's response to SFR Investments Pool 1, LLC's Motion for Leave to File Amicus Curiae Brief in Support of Appellant's Opening Brief due: March 12, 2021. (SC)21-05437




02/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Thornburg Mortgage Securities Trust 2007-3's answering brief due: March 15, 2021. (SC)21-05550




02/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Spanish Trail Master Association's answering brief due: March 15, 2021. (SC)21-05551




02/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Red Rock Financial Services, LLC shall have until March 15, 2021, to file and serve its answering brief.  (SC)21-05630




02/26/2021MotionFiled Respondent Thornburg Mortgage Securities Trust 2007-3's Limited Opposition to SFR Investment Pool 1, LLC's Motion for Leave to File Amicus Curiae Brief. (SC)21-05849




03/11/2021Order/ProceduralFiled Order Granting Motion.  Proposed amicus curiae, SFR Investments Pool 1, LLC, has filed a motion for leave to file a brief of amicus curiae in support of appellant.  The motion is granted.  The amicus brief was filed on February 19, 2021.  Respondents may address the issues raised in the amicus brief in their answering briefs, if deemed necessary.  (SC)21-07114




03/12/2021MotionFiled Respondent Spanish Trail Master Association's Unopposed Motion to Extend Time to File Answering Brief. (SC)21-07325




03/15/2021MotionFiled Respondent Thornburg Mortgage Securities Trust 2007-3's Unopposed Motion to Extend Time to File Answering Brief. (SC)21-07458




03/15/2021MotionFiled Joint Motion for Order: (1) Extending Deadline to File Answering Briefs; (2) Extending Deadline to File Reply Brief; and (3) Increase Reply Brief Word Limit (First Request). (SC)21-07466




03/19/2021Order/ProceduralFiled Order Granting Joint Motion.  Respondents shall have until April 15, 2021, to file and serve their answering briefs.  Thereafter, appellant shall have until August 13, 2021, to file and serve a reply brief, if deemed necessary.  Any reply brief filed by appellant shall not exceed 14,000 words.  Failure to comply with this order may result in the imposition of sanctions.  fn1[The motions for extensions of time filed by Spanish Trail Master Association and Thornburg Mortgage Securities Trust 2007-3 are denied as moot.]  fn2[Respondent Las Vegas Valley Water District did not participate in the joint motion.  Nevertheless, Las Vegas Valley Water District shall have until April 15, 2021, to file and serve its answering brief.  If no answering brief is timely filed, this appeal will be resolved without an answering brief from Las Vegas Valley Water District.]  (SC)21-08011




04/15/2021BriefFiled Respondent Red Rock Financial Services, LLC's Answering Brief. (SC)21-10896




04/15/2021BriefFiled Respondent Spanish Trail Master Association's Answering Brief. (SC)21-10915




04/15/2021AppendixFiled Supplemental Excerpts of Record. (SC)21-10917




04/15/2021BriefFiled Respondent Thornburg Mortgage Securities Trust 2007-3's Answering Brief. (SC)21-10976




04/15/2021AppendixFiled Respondent Thornburg Mortgage Securities Trust 2007-3's Supplemental Appendix - Volume 1. (SC)21-10977




04/15/2021BriefFiled Respondent Timpa Trust's Answering Brief (REJECTED PER NOTICE ISSUED 04/16/21). (SC)


04/16/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.21-11003




04/16/2021BriefFiled Respondent Timpa Trust's Answering Brief. (SC)21-11106




06/04/2021Order/ProceduralFiled Order to File Document.  To date, respondent Republic Services has failed to file an answering brief.  Republic Services shall have 7 days from the date of this order to file and serve an answering brief.  Failure to comply with this order will result in resolution of this appeal without an answering brief from Republic Services.  (SC)21-16041




08/13/2021BriefFiled Appellant's Reply Brief. (SC)21-23699




08/16/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/04/2021MotionFiled Motion to Withdraw as Counsel for Thornburg Mortgage Securities Trust 2007-3. (SC)21-31729




11/15/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall remove Scott R. Lachman, Melanie D. Morgan, Ariel E. Stern, and Akerman LLP as counsel for Thornburg on the docket of this appeal.  Thornburg shall have 30 days from the date of this order to retain new counsel and cause new counsel to file a notice of appearance in this court.  (SC)21-32629




11/19/2021Notice/IncomingFiled Notice of Appearance. (REJECTED PER PHONE CALL - FILED IN INCORRECT CASE) (SC)


12/06/2021Notice/IncomingFiled Notice of Appearance. (SC)21-34724




01/05/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)22-00419




01/06/2022Notice/IncomingFiled Notice of Appearance. (SC)22-00522




01/31/2022Notice/IncomingFiled Notice of Substitution of Attorneys. (SC)22-03270




05/12/2022Notice/IncomingFiled Respondent Thornburg Mortgage's Notice of Appearance for Vanessa M. Turley. (SC)22-15034




05/26/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 35. En Banc. (SC).22-16707




06/13/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Roger Croteau.  E-Payment Ref. no. 22061018197891. (SC)


06/13/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-18731




07/01/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-20836




07/26/2022RemittiturIssued Remittitur. {SC}22-23418




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View